Citation Nr: 1610137	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  07-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an initial rating in excess of 10 percent for post-operative residuals of a right inguinal hernia.

3. Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2002 and October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. It was last before the Board in April 2014, when the Board remanded the matter for further development. See April 2014 Board Decision.

Pursuant to the Board's April 2014 remand directives, the Appeals Management Center (AMC) verified the Veteran's address, provided new VA examinations in connection with his claims, associated the examination reports with the claims file, and readjudicated the Veteran's claims. See April 2015 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In May 2015 the RO granted service connection for bilateral pes planus and asthma; consequently, these issues are no longer on appeal and are not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having hypertension.

2. The Veteran's post-operative residuals of a right inguinal hernia are manifest by two painful surgical scars.

3. The Veteran's patellofemoral pain syndrome, right knee, is manifest by reports of pain and stiffness and flexion to 130 degrees or greater and unlimited extension.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for post-operative residuals of a right inguinal hernia have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, 4.118, Diagnostic Codes (DCs) 7338, 7804 (2015).

3. The criteria for a disability rating in excess of 10 percent for patellofemoral pain syndrome, right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DCs 5003, 5024, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter dated March 2007 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim for service connection for hypertension. The duty to notify is satisfied with respect to this claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. 473 at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The aforementioned letter, as well as an earlier August 2006 letter, which notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims, satisfied the duty to notify with respect to his initial rating claims. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 at 484; Quartuccio, 16 Vet. App. 183 at 187.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has not identified any PMRs needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The VA examiners reviewed the Veteran's claims file, performed in-person examinations, provided clear rationale in support of their opinions, and clearly indicated the Veteran's present level of physical disability. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination reports are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Hypertension

The Veteran claims he has hypertension due to his military service. See November 2007 Substantive Appeal. Because the Veteran does not have currently-diagnosed hypertension, the preponderance of the competent evidence is against the question of connection to service. The appeal is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's STRs reflect several instances of elevated blood pressure readings during service, and treatment with blood pressure medications that caused lightheadedness and were discontinued as a result. His post-service treatment indicated the same - lightheadedness due to blood pressure medication, leading to discontinuance. His recent VA medical records show a finding of elevated blood pressure. See VAMRs.

During an October 2006 general medical examination, the Veteran's blood pressure was 130/80, confirmed via three readings.

In June 2014, a VA examiner noted the Veteran did not have, nor did he ever have, a diagnosis of hypertension or isolated systolic hypertension. Blood pressure readings were 124/80, 130/80, and 128/78. The examiner noted it was less likely than not that the Veteran ever had true essential hypertension. He opined it was more likely he had "white coat" hypertension, where anxiety increased the force of cardiac contraction and transiently elevated the blood pressure. In making this determination, the examiner noted that medication dropped the Veteran's blood pressure too much and that he "seem[ed] to have overcome this" since his blood pressure readings were normal recently.

The June 2014 VA examination report constitutes highly probative evidence that weighs against service connection for hypertension. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have current hypertension.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has current hypertension and whether it relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has current hypertension that relates to service, they are outweighed by the VA examiner's finding that the Veteran does not have current hypertension. See Layno, 6 Vet. App. at 470-71.

In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). A symptom or a finding such as elevated blood pressure readings, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Merits of the Increased Rating Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

Post-Operative Residuals of a Right Inguinal Hernia

The Veteran contends that he is entitled to an increased rating for post-operative residuals of a right inguinal hernia. The criteria for a disability rating in excess of 10 percent have not been met throughout the pendency of this claim. The claim is denied.

The RO rated the Veteran's post-operative residuals under DC 7338-7804. Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).

Under DC 7338 (hernia, inguinal), a 0 percent evaluation is assigned for small, reducible hernia, or without true hernia protrusion, or for not operated but remediable hernia. A 10 percent evaluation is assigned for postoperative recurrent hernia, readily reducible and well supported by truss or belt. A 30 percent evaluation is warranted for small, postoperative recurrent hernia or unoperated irremediable hernia, not well supported by truss or not readily reducible. A 60 percent evaluation is warranted for large, postoperative, recurrent hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

Under DC 7804 (scar(s), unstable or painful), a 10 percent evaluation is assigned for one or two scars that are unstable or painful. A 20 percent evaluation is assigned for three or four scars that are unstable or painful. A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

Note (1) to DC 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

In October 2006, a VA examiner indicated the Veteran reported discomfort but no noted bulge in the area of his hernia surgery when on his feet for prolonged periods of time, as well as occasional inguinal pain with bowel movements. On physical examination, he had two right lower quadrant/inguinal surgical scars, measuring 1.5 to 2 inches long, and without keloid formation, ulceration, or adherence to the underlying tissue. Both scars were tender, especially the more superior of the two. There was no recurrence of hernia. The testes and spermatic cords were normal.

In June 2013, a VA examiner noted the Veteran reported continued discomfort in the right inguinal area, specifically abdominal wall tenderness at the site of mesh for the second repair. Physical examination detected no hernia, nor an indication for a supporting belt. The examiner noted the Veteran had scars related to his post-operative residuals, but indicated they were not painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters.

The Veteran's post-operative residuals of a right inguinal hernia does not meet the criteria for a disability rating in excess of 10 percent. Neither of the VA examiners noted a hernia on examination, therefore a higher rating under DC 7338 for an inguinal hernia is unwarranted. Further, the Veteran has been assigned a 10 percent disability rating based on his complaint of pain in his two post-operative scars; a higher rating is unwarranted unless he has three or four scars that are unstable or painful. See 38 C.F.R. § 4.118, DC 7804.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating in excess of 10 percent for post-operative residuals of a right inguinal hernia is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

Patellofemoral Pain Syndrome, Right Knee

The Veteran contends that he is entitled to an increased rating for his right knee patellofemoral pain syndrome. The criteria for a disability rating in excess of 10 percent have not been met throughout the pendency of this claim. The claim is denied.

The RO rated the Veteran's patellofemoral pain syndrome, right knee, under DC 5024 (tenosynovitis), which states to rate based on limitation of motion of affected parts, as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5024.

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

DC 5260 assigns the following ratings for limited flexion of the leg: 0 percent for flexion limited to 60 degrees; 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees. See 38 C.F.R. § 4.71a.

DC 5261 assigns the following ratings for limited extension of the leg: 0 percent for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees. See 38 C.F.R. § 4.71a.

In October 2006, a VA examiner noted the Veteran reported his knee "stiffen[ed] up" when sitting for any prolonged period of time, and rated the stiffness as a 7 on a scale from 1 to 10. He also said there was associated pain, also rated as a 7, but no swelling, heat, or redness. He stated there was occasional giving way and locking, but noted he continued to run two miles once or twice a week and lifted weights. He stated he bought a brace to wear on his knee when running. He denied dislocations and flare-ups. 

Physical examination showed crepitus of the right knee, and tenderness and some swelling of the patellar tibial tendon. Range of motion was flexion to 135 degrees and extension to 0 degrees without pain and with repetition, with good endurance and coordination. The Veteran's gait was normal, and the examiner noted he seemed to have no difficulties getting up from a seated position after an hour of interviewing to get on or off of the examining table.

In June 2014, a VA examiner noted the Veteran reported right knee pain after running and stiffness after prolonged sitting. He did not report any flare-ups. Initial range of motion testing showed flexion to 130 degrees with no objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion. The Veteran was able to perform repetitive-use testing with three repetitions with the same measurements. The examiner noted the Veteran did not have additional limitation in range of motion following repetitive-use testing, but he did have functional loss and/or functional impairment after repetitive use in the form of less movement than normal. The Veteran did have tenderness or pain to palpation of the right knee, normal muscle strength, and normal stability. There was no evidence or history of recurrent patellar subluxation/dislocation. The Veteran reported no other right knee symptoms, but did state he wore a knee brace when running and playing basketball.

The Veteran's right knee patellofemoral pain syndrome does not satisfy the criteria for a disability rating in excess of 10 percent. His right knee flexion is 130 degrees or greater and his extension is unlimited. See October 2006 and June 2014 VA Examination Reports. In addition, repetitive-use testing does not show further limitation of motion in the Veteran's right knee and he does not experience subluxation or lateral instability in his knee.

The Veteran's service-connected right knee disorder is not entitled to compensation under DCs 5256, 5258, 5259, 5262, and 5263, as they require evidence of ankylosis, cartilage dislocation and/or removal, tibia/fibula impairment, and/or genu recurvatum, respectively. 38 CFR 4.71a; see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case"); see also October 2006 and June 2014 VA Examination Reports.

The preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected post-operative residuals of a right inguinal hernia and right knee patellofemoral pain syndrome should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's post-operative residuals of a right inguinal hernia and right knee patellofemoral pain syndrome and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's post-operative residuals of a right inguinal hernia are manifested mainly by tenderness at the surgical site, to include two painful scars. His right knee patellofemoral pain syndrome is manifested mainly by complaints of stiffness and pain. The Veteran has not reported any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. 38 C.F.R. §§ 4.71a, 4.114, 4.118, DCs 5003, 5024, 7338, 7804; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

Service connection for hypertension is denied.

A disability rating in excess of 10 percent for post-operative residuals of a right inguinal hernia is denied.

A disability rating in excess of 10 percent for patellofemoral pain syndrome, right knee, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


